Case 1:19-cv-09506-JMF-RWL Document 146 Filed 01/27/21 Page 1of1

Hao Zhe Wang
PO Box 7075
New York, NY 10150
Judge Robert W. Lehrburger
United States Courthouse
Southern District of New York
500 Pearl Street, Room 1960
New York, NY 10007

Re: Wang pro se vs. Verizon Communications Inc., et al.
Case Number: 19 CV 9506

Dear Honorable Sir, January 27, 2021

Plaintiff respectfully petitions the Court to allow him extra time to file his response to the
Verizon defendants’ Motion to Dismiss filed today (Dkt 143).

Verizon’s attorneys met and conferred with Plaintiff earlier this week to request a
postponement to the start of the discovery process. The parties were not able to agree on a
schedule, and the Verizon defendants have submitted a request to stay the process (Dkt 144).
Plaintiff hopes to study this request, research the issue, and file a response to the Motion to Stay
within 14 days. This is a novel research question for the Plaintiff who would be able to devote no
more than a couple of late night hours every day over the next month to the legal research and
motion writing. As such, Plaintiff does not expect himself to be able to adequately respond to the
Verizon defendants’ Motion to Dismiss over the same 14 days.

Further, the remaining defendant in the case, Enhanced Recovery Company, LLC
(“ERC”), has agreed to Plaintiff's December 21, 2020 Request to Waive Service of a Summons
(Dkt 145) and is due to answer the complaint with 60 days from the service date, which, if we
are counting correctly, is February 19. Plaintiff therefore wishes to receive the Court’s
permission to answer the Verizon Defendants’ Motion to Dismiss by March 5, which would
allow Plaintiff two weeks of time to study any pleadings from that co-defendant in fashioning his
response to the Verizon motion.

Respectfully,

Wa
